                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                  5:18-cv-142-FDW

EARL JAMES WATSON,                        )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                            ORDER
                                          )
PAULA SMITH, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NCDPS”) sealed Notice, (Doc. No. 43), informing the Court that it has been unable to procure a

waiver of service of process for Defendants Polanco and Ford.

       NCDPS has provided these Defendants’ last known addresses under seal. The Clerk of

Court is directed to notify the U.S. Marshal that Defendants Polanco and Ford needs to be served

with the summons and Complaint in accordance with Rule 4 the Federal Rules of Civil Procedure.

If Defendants Polanco and Ford cannot be served at the addresses provided by the NCDPS, the

U.S. Marshal shall be responsible for locating his home address so that they may be served. See

28 U.S.C. § 1915(d) (in actions brought in forma pauperis under § 1915(d), “[t]he officers of the

court shall issue and serve all process, and perform all duties in such cases”); Fed. R. Civ. P. 4(c)(3)

(“At the plaintiff’s request, the court may order that service be made by a United States Marshal

or deputy marshal or by a person specially appointed by the court. The court must so order if the

plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. § 1915….”). If the U.S.

Marshal is unable to obtain service on Defendants Polanco and Ford, the U.S. Marshal shall inform

the Court of the reasonable attempts to obtain service. The U.S. Marshal shall not disclose

                                                   1
Defendants’ home addresses to the pro se incarcerated Plaintiff and shall file any document

containing such address under seal.

       IT IS THEREFORE ORDERED that:

       (1)    The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

              Defendants Polanco and Ford. If the U.S. Marshal is unable to obtain service on

              these Defendants, the U.S. Marshal shall inform the Court of the reasonable

              attempts to obtain service.

       (2)    The Clerk is respectfully instructed to mail a copy of the Complaint, (Doc. No. 1),

              the Sealed Notice containing Defendants’ last known addresses, (Doc. No. 43), and

              this Order to the U.S. Marshal.



                                            Signed: February 19, 2019




                                                  2
